SHAW, Justice.
We have for review Russo v. Mock, 701 So.2d 898 (Fla. 5th DCA 1997) (hereinafter Mock), wherein the district court cited for support Russo v. Akers, 701 So.2d 366 (Fla. 5th DCA 1997) (hereinafter Akers), which was pending in this Court. We have jurisdiction. Art. V, § 3(b)(3), Fla. Const.
We have since approved the district court decision in Akers. See Russo v. Akers, No. 91,943, — So.2d -, 1998 WL 821778 (Fla. Nov. 25, 1998) (holding that a trial court can appoint a public defender to represent an *723indigent defendant in a noncapital proceeding under Florida Rule of Criminal Procedure 3.850). Accordingly we approve the result in Mock.
It is so ordered.
HARDING, C.J., and OVERTON, KOGAN, WELLS, ANSTEAD and PARIENTE, JJ., concur.